PER CURIAM: This is an appeal by the State of Illinois from an order of the circuit court of St. Clair County issuing a writ of habeas corpus discharging the defendant from custody. The record reveals that notice to the demanding State, required by section 10 of the Uniform Criminal Extradition Act (Ill. Rev. Stat., ch. 60, par. 27), was not given. It was error for the circuit court to proceed in this matter in the absence of such notice, and we therefore reverse the order of the circuit court of St. Clair County and remand this cause for further proceedings. Reversed and remanded. Mr. JUSTICE CARTER took no part in the consideration or decision of this case.